UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-7385



ROY LEE KELLY,

                                           Petitioner - Appellant,

          versus


MICHAEL T. W. BELL,

                                            Respondent - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. W. Earl Britt, Senior District
Judge. (CA-99-310-5-BR)


Submitted:   December 16, 1999         Decided:     December 22, 1999


Before MURNAGHAN and MOTZ, Circuit Judges, and BUTZNER, Senior Cir-
cuit Judge.


Dismissed by unpublished per curiam opinion.


Roy Lee Kelly, Appellant Pro Se.    Clarence Joe DelForge, III,
OFFICE OF THE ATTORNEY GENERAL OF NORTH CAROLINA, Raleigh, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Roy Lee Kelly appeals the district court’s order denying re-

lief on his petition filed under 28 U.S.C.A. § 2254 (West 1994 &

Supp. 1999).    We have reviewed the record and the district court’s

opinion accepting the recommendation of the magistrate judge and

find no reversible error.     Accordingly, we deny a certificate of

appealability and dismiss the appeal on the reasoning of the dis-

trict court. See Kelly v. Bell, No. CA-99-310-5-BR (E.D.N.C. Sept.

23, 1999).     We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                          DISMISSED




                                  2